        Case 7:20-cv-00395 Document 134 Filed on 09/16/21 in TXSD Page 1 of 1
                                                                                        United States District Court
                                                                                          Southern District of Texas

                                                                                             ENTERED
                                                                                         September 16, 2021
                              UNITED STATES DISTRICT COURT
                                                                                          Nathan Ochsner, Clerk
                               SOUTHERN DISTRICT OF TEXAS
                                    MCALLEN DIVISION

UNITED STATES OF AMERICA,                          §
                                                   §
           Plaintiff,                              §
                                                   §
VS.                                                §
                                                   §      CIVIL ACTION NO. 7:20-cv-00395
0.532 ACRES OF LAND, more or less,                 §
In STARR COUNTY, TEXAS; MARCOS                     §
MUNIZ, JR; et al.,                                 §
                                                   §
           Defendants.                             §

                                               ORDER

           The Court now considers the “Statement of Position on the Plaintiff’s Motion to Determine

Title.”1 Therein, Plaintiff Juanita Rivas provides that she is amenable to resolving the issue of title

upon briefs and evidence submitted therewith. 2 In light of this, the Court ORDERS the United

States to file its amicus brief on the issue of title and ownership by October 15, 2021. The Court

further ORDERS all interested parties to file their response briefs on the issue of title and

ownership by November 15, 2021.

           IT IS SO ORDERED.

           DONE at McAllen, Texas, this 16th day of September 2021.


                                                   ___________________________________
                                                                 Micaela Alvarez
                                                           United States District Judge




1   Dkt. No. 133.
2   Id.


1/1
